Per Curiam.
This is an action to recover a balance alleged to be due on a contract for the erection of a school building. From a judgment in favor of plaintiff, rendered by the district .court for Scotts Bluff county, defendant has appealed.
Oral argument was had before the supreme court commission on March 18, 1929, but no opinion was adopted. Later, on the court’s own motion, the cause was reargued before the court. :
We have carefully considered the record and find the *846same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.